FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


BOBBY JOE KNIGHT ,                    No. 10-56211
    Petitioner-Appellant,
                                         D.C. No.
            v.                    2:10-cv-00039-CAS-RZ

PAM AHLIN , Executive         ORDER WITHDRAWING
Director,                         OPINION AND
     Respondent-Appellee.      DISMISSING APPEAL


      Appeal from the United States District Court
          for the Central District of California
      Christina A. Snyder, District Judge, Presiding

                 Argued and Submitted
        February 14, 2013—Pasadena, California

          Original opinion filed March 13, 2013
           Opinion withdrawn May 21, 2013

Before: Alfred T. Goodwin, Andrew J. Kleinfeld, and Barry
               G. Silverman, Circuit Judges.

                          Order
2                      KNIGHT V . AHLIN

                          COUNSEL

Matthew B. Larsen, Deputy Federal Public Defender, Los
Angeles, California, for Petitioner-Appellant.

Patrick D. Moran and Shirley S.N. Sun, Deputy District
Attorneys, Los Angeles, California, for Respondent-Appellee.


                            ORDER

    The parties’ joint motion to dismiss the appeal is
GRANTED. Because there has ceased to be a case or
controversy before this court, we DISMISS the appeal,
VACATE the judgment below, and REMAND with
directions to dismiss. See Log Cabin Republicans v. United
States, 658 F.3d 1162, 1167–68 (9th Cir. 2011). The petitions
for rehearing and requests for rehearing en banc are DENIED
as moot.

    The Opinion filed March 13, 2013, and appearing at
709 F.3d 1296 (9th Cir. 2013), is WITHDRAWN. It may not
be cited as precedent by or to this court or any district court of
the Ninth Circuit.

  VACATED AND REMANDED WITH DIRECTIONS
TO DISMISS.